Syllabus by
MARSHALL, CJ.
MUNICIPAL CORPORATIONS
(360 P5) The power conferred upon municipalities to enforce within their limits local police, sanitary and other similar regulations is only.limited by general laws in conflict therewith upon the same subject matter.
Section 3628 GC, is not a law defining offenses and prescribing the punishment therefor, and is not therefore effective to bring, an ordinance purporting to define and punish offenses in conflict with Section 3, Article XVIII, of the Constitution.
Robinson, Matthias and Allen, JJ., concur. Jones and Day, JJ., concur in proposition 1 of the syllabus and in the judgment.
Kinkade, J., not participating.